Citation Nr: 1716156	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  16-12 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date earlier than July 31, 2010, for the grant of service connection for paranoid schizophrenia.

2. Entitlement to an initial rating in excess of 50 percent disabling for paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to April 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for paranoid schizophrenia and assigned a 50 percent disability rating, effective July 31, 2010.  The Veteran timely appealed the assigned rating and the assigned effective date.  See September 2014 Notice of Disagreement. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A November 2013 RO decision awarded service connection for paranoid schizophrenia (also claimed as depression) as a disease related to service.

2. The evidence reflects that the Veteran did not file a service connection claim for paranoid schizophrenia prior to July 31, 2010, and there is no document in the claims file prior to that date from which a claim can be inferred.

3. For the entirety of the period on appeal, the Veteran's service-connected paranoid schizophrenia symptoms most closely approximate total social and occupational impairment. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to an effective date prior to July 31, 2010 for the award of service connection for paranoid schizophrenia have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2016).

2. With reasonable doubt resolved in favor of the Veteran, the criteria for an initial 100 percent rating for paranoid schizophrenia are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

As noted above, the claims for a higher initial rating and for an earlier effective date arise from the Veteran's disagreement with the rating and effective date assigned in connection with the grant of service connection for paranoid schizophrenia.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  

II. Earlier Effective Date

Entitlement to service connection for paranoid schizophrenia was granted in a November 2013 RO rating decision, effective July 31, 2010.  The Veteran generally contends that an earlier effective date is warranted.

Unless specifically provided otherwise, the effective date of an award of disability compensation is set in accordance with the facts found, but cannot be earlier than the date of receipt of the claim for the compensation that was granted.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following separation from service if the claim for compensation was received within one year of separation.  38 U.S.C.A. § 5110(b)(1).

Initially, the Board notes that the Veteran did not file a claim for compensation within a year of separation from service.  As shown below, there was no formal or informal claim for service connection prior to July 31, 2010 (VA Form 21-526).  38 C.F.R. § 3.155(a) (as in effect prior to March 24, 2015) (defining an informal claim as "[a]ny communication or action, indicating an intention to apply for one or more benefits.... Such informal claim must identify the benefit sought"); Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009) (the essential elements of a claim are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing").  See also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed.Cir.2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed.Cir.1999) (noting that even an informal claim must be in writing).

The RO originally denied the claim for service connection for paranoid schizophrenia in a February 2012 rating decision.  The same month, the Veteran filed a Notice of Disagreement with this rating decision.  Then, the RO granted the service connection claim in a November 2013 rating decision, effective July 31, 2010.  The Veteran timely filed a Notice of Disagreement in September 2014 and perfected his appeal.  Although the Veteran generally claims entitlement to an earlier effective date, the Board points out that an effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  The only documents associated with the claims file that are dated prior to July 31, 2010 are administrative documents, to include requests to verify military service.  There is nothing in any of those documents indicating an intent to apply for benefits or identifying compensation for a psychiatric disorder as the benefit being sought.

As the Veteran did not file a formal or informal application for service connection for a psychiatric disorder prior to July 31, 2010, VA is precluded under the applicable statutes and regulations from granting an effective date prior to this date for service connection for paranoid schizophrenia.  The claim must therefore be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

III. Claim for Higher Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 100 percent rating.

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, certain mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.

The Veteran's paranoid schizophrenia is currently rated as 50 percent disabling under Diagnostic Code 9203.

Under the pre-amended regulations schizophrenia, undifferentiated type, was listed under Diagnostic Code 9203.  Under the amended regulations, the old Diagnostic Codes 9201-9205 were collapsed into the new Diagnostic Code 9201, which contemplates all primary types of schizophrenia including paranoid schizophrenia.  Accordingly, during the appeal period, the Diagnostic Code associated with the Veteran's disability was changed from 9203 to 9201.  However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders, which is applicable to all mental health diagnostic codes.

Under 38 C.F.R. § 4.130, Diagnostic Code 9201, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.
 
A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9201.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5).  79 Fed. Reg. 45094 (Aug. 4, 2014).  To this regard, during the pendency of this claim, the Board started using DSM-5 instead of DSM-IV.

Notably, a GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61-70 suggests some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.

The Veteran was afforded a VA examination in November 2010.  He reported being married three times and having no close friends.  A history of violence, including two fights and incarceration, but no suicide attempts, were noted.  He had mental health treatment in the 1990's during incarceration and received counseling in 2008 due to a conflict with his daughter.  When asked about anxiety, the Veteran described feeling angry, but there were no signs or symptoms or mania.  On psychiatric examination, he appeared clean and appropriately dressed with spontaneous but clear and coherent speech.  His affect was full.  His mood was worried, orientation was intact to person but not time, and his thought process was unremarkable.  Thought content was described as suspicious of others.  The Veteran had average intelligence and normal memory.  He reported auditory and visual hallucinations, but no delusions.  His personal hygiene was adequate.  The examiner diagnosed depressive disorder, not otherwise specified and assigned a GAF score of 70.  The examiner concluded that the Veteran's mental disorder symptoms were not severe enough to interfere with his occupational and social functioning.

In reference to employment, the November 2010 VA examination report noted that the Veteran's usual occupation was a car salesman.  The Veteran reported being self-employed for the past 20 years, and that he missed one week of work over the past year.

Post-service VA treatment records show that the Veteran sought mental health treatment.  In a February 2011 mental health consultation, the treating physician noted that the Veteran had a prior no-show and did not return telephone calls to reschedule.  The Veteran arrived late to this scheduled appointment and appeared unconcerned about his tardiness.  He reported symptoms of anxiety and depression, frequently shifting his body position and fidgeting with his hands.  He also described a general distrust of others.  He reported visual, auditory, and tactile hallucinations.  The Veteran stated that he was unable to discern whether the voices he heard were his own.  He also reported feeling someone tap him on the shoulder, but unable to see anyone when he turned around.  On mental statue examination, his appearance was described as having notable unkempt and unwashed hair, but otherwise normal.  He had a delay in responding to questions and avoided eye contact.  His movement showed psychomotor retardation and agitation, his affect was flat and unresponsive to external stimuli.  The Veteran's speech was slow and delayed, thought process was elusive with some blocking, and thought content showed paranoia, ruminations and suspiciousness.  He denied suicidal and homicidal ideations.  He was alert and oriented in all spheres and showed limited to moderate insight and judgement.  The treating physician indicated diagnoses of paranoid schizophrenia, continuous with prominent negative symptoms; and major depressive disorder, recurrent and moderate.   A GAF score of 50 was assigned.  
Due to the Veteran's report of hallucinations, he was referred for further psychiatric evaluation in February 2011.  He reported constant visual hallucinations, particularly hearing and seeing things, such as seeing people out of the corner of his eyes since service.  Triggers included stressful situations.  Diagnoses of paranoid schizophrenia and major depressive disorder were provided and a GAF score of 50 was assigned.  Diagnoses of dysthymia and schizoaffective disorder were ruled out.

In January 2012, the Veteran's representative referred him for a private mental status examination.  He reported little interest in socializing and stated that mostly "I just want TV."  He reported audio hallucinations and seeing shadows.  On mental status examination, he was oriented with normal proverb interpretation, judgment, and insight responses.  His memory was intact, speech was logical, and mood was dysphoric with a somewhat constricted effect.  The examiner concluded that the Veteran's symptomatology reflects a more severe manifestation of the condition suffered while in service. 

The January 2012 private physician also provided an opinion on the Veteran's ability to perform work-related activities.  The physician opined that due to the Veteran's mental conditions he would miss three or more days of work per month, and would frequently decompensate when subjected to job pressure.

In February 2012, a vocational consultant provided an opinion on the Veteran's ability to work.  The vocational consultant noted that the Veteran had a high school education, some college but never completed a degree, and worked in automobiles sales.  The vocational consultant indicated review of the entire claims file and concluded that the Veteran has severe social functioning supporting total disability.  Notably, the vocational consultant stated that the Veteran has significant impairment from his emotional symptoms and is totally and permanently precluded from performing work at a substantial gainful activity level.

Initially, the Board notes that the Veteran has been diagnosed as having non service-connected psychiatric disabilities other than paranoid schizophrenia during the claim period, including depression.  However, where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182   (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  To this regard, the Board notes that in the Veteran's application for compensation he originally claimed depression, but was granted service connection for paranoid schizophrenia (claimed as depression).

The above evidence reflects that during the entire claim period the Veteran has had symptoms that more nearly approximated total occupational impairment.  Although on November 2010 VA examination, the Veteran reported being self-employed as a car salesman, a February 2012 vocational rehabilitation consultant considered the Veteran's entire claims file, to include education and work history, and concluded that the Veteran had total occupational impairment attributed to his emotional symptoms.  The Veteran's symptoms have remained relatively constant since he filed his claim for service connection and the Board notes that total occupational impairment is not required for a 100 percent rating, only that the symptoms and level of impairment more nearly approximate total occupational and social impairment.  38 C.F.R. § 4.7.

Despite the fact that GAF scores assigned generally reflect moderate impairment, the Veteran has attributed his employment problems to his psychiatric symptoms. 
His vocational rehabilitation consultant concluded that he was unable to perform work at a substantial gainful activity level due to his psychiatric symptoms. Moreover, the question of the rating warranted by the symptoms and impairment caused by the Veteran's paranoid schizophrenia is a legal and not a medical one.  38 C.F.R. § 3.100(a) (2016) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").

As for his social functioning, the Veteran has been married three times.  He reports having no close friends, a period of incarceration, and a history of violence.  The evidence of record shows persistent delusions and hallucinations, and the inability to function socially due to his psychiatric symptoms.

The evidence is thus at least evenly balanced as to whether the symptoms and impairment caused by the Veteran's paranoid schizophrenia more nearly approximates total occupational and social impairment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, an increased 100 percent rating is warranted for the entire claim period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

As an initial rating of 100 percent for service-connected paranoid schizophrenia is granted, discussion of an extraschedular rating is not required.  Cf. Colayong v. West, 12 Vet. App. 524, 537 (1999) ("Hence, on remand the Board is required to address an extraschedular rating for the veteran's service-connected Pott's disease if it is not rated 100% as a schedular matter") (emphasis added).


ORDER

Entitlement to an effective date earlier than July 31, 2010, for the grant of service connection for paranoid schizophrenia, is denied.

Entitlement to a 100 percent initial rating for paranoid schizophrenia is granted, subject to controlling regulations governing the payment of monetary awards.


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


